[pic]
                         The Supreme Court of Texas
                            Post Office Box 12248
                             Austin, Texas 78711
                          Telephone: (512) 463-1312

                                  FASCIMILE

|TO:                    |OF:                        |FAX NO.:  |PHONE NO.:|
|Honorable Manuel R.    |49th Judicial District     |956-523-50|956-523423|
|Flores                 |Court                      |51        |7         |
|Mr. Byron C. Keeling   |Holman Keeling & York, P.C.|713-223-22|713-223-22|
|                       |                           |24        |20        |
|Mr. Filemon B. Vela Jr.|Constant & Vela            |361-887-80|361-698-80|
|                       |                           |10        |00        |
|Mr. R. Gary Laws       |Bandas & Laws, P.C.        |361-857-25|361-857-25|
|                       |                           |27        |22        |
|Mr. Mitchell D. Hankins|Hankins & Penner           |806-792-17|806-792-18|
|                       |                           |73        |28        |
|Mr. Darrell L. Barger  |Hartline Dacus Barger      |361-866-80|361-866-80|
|                       |Dreyer & Kern, L.L.P.      |39        |00        |
|Mr. Larry Funderburk   |Funderburk & Funderburk,   |713-526-27|713-526-18|
|                       |L.L.P.                     |08        |01        |

FROM: Clerk's Office
DATE: June 01, 2004
PAGES:      (   ), including cover page

RE:   Case Number 04-0382; IN RE  LEVITON MANUFACTURING CO., INC.

COMMENTS: See attached order

      If you have any questions, please call.  Thank you.
                                    [pic]
                         The Supreme Court of Texas
                            Post Office Box 12248
                             Austin, Texas 78711
                          Telephone: (512) 463-1312

                                  FASCIMILE

|TO:                    |OF:                        |FAX NO.:  |PHONE NO.:|
|Mr. Manuel Gutierrez   |Webb County District Clerk |          |          |
|Mr. Herb Schaefer      |Clerk, Fourth Court of     |          |          |
|                       |Appeals                    |          |          |
|                       |                           |          |          |
|                       |                           |          |          |
|                       |                           |          |          |
|                       |                           |          |          |
|                       |                           |          |          |

FROM: Clerk's Office
DATE:
PAGES:      (1), including cover page

RE:   Case Number ;

COMMENTS: See attached order

      If you have any questions, please call.  Thank you.